Citation Nr: 1602665	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  14-21 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD).

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1970 to December 1971, and from January 1977 to May 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher evaluations for his service-connected PTSD, CAD, and degenerative disc disease of the lumbar spine.  Unfortunately, after a review of the record, the Board finds that further development is necessary prior to adjudicating the claims.  

With respect to the Veteran's claims, he was last provided with VA examinations in May 2013, nearly three years ago.  In his July 2013 notice of disagreement, the Veteran indicated that all three disabilities had worsened in severity.  Specifically, with respect to his PTSD, the Veteran indicated that his physician increased the dosage of his medication and that he had to stop working due to his psychiatric symptomatology.  With respect to his CAD, the Veteran indicated that he experienced "heavy" chest pain more than five times per week.  With respect to his lumbar spine, the Veteran indicated that he was prescribed a cane and shower equipment after he fell in the bathroom due to his back pain while taking a shower.

VA's duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991).  This includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened and the available evidence is too old to adjudicate the Veteran's claim.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Given the Veteran's assertions of worsening, the Board finds a remand for contemporaneous VA examinations is warranted.  38 C.F.R. § 3.159(c)(4)(i) (2015); see Snuffer v. Gober, 10 Vet. App. 400 (1997) (holding that the Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected PTSD.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score, with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

2.  Schedule the Veteran for an appropriate VA examination in order to determine the current severity of his service-connected coronary artery disease.  The claims file, including a copy of this Remand, must be made available to the examiner for review in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected coronary artery disease, to include workload METs. 

3.  Schedule the Veteran for a VA spine examination to determine the current severity of his service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated diagnostic tests and studies, to include those required to objectively document neurologic manifestations of the Veteran's service-connected lumbar spine disability, must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disability could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

Any neurological manifestations of the Veteran's service-connected lumbar spine disability must be identified.  It must also be noted whether the Veteran experiences incapacitating episodes which require bedrest prescribed by a physician, and the frequency and total duration of such episodes over the course of the past 12 months.

4.  Thereafter, readjudicate the Veteran's claims.  If any benefit sought is not granted in full, then provide the Veteran and his representative with a supplemental statement of the case and an opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




